Mr. Justice Paxson
delivered the opinion of the court, January 7th 1884.
The proceedings to vacate the alley in question were evi*624dently under the Act of May 8th 1854, P. L. 045, and had it been a public alley there would have been less room for criticism. There is nothing upon the face of this record to show that the alley was a public alley. The petition sets forth “ That an alley without a name, situate in the Nineteenth ward, city of Pittsburgh, laid out and located in Isabella Beatty’s plan of lots laid out in said ward in which said alley, extending from Livery alley to Stanton avenue, was dedicated to public use.” The dedication to public use by the owners of the ground would not make it a public alley unless accepted by the municipal authorities. Nor is the matter helped by the Act of 10th June 1836, P. L. 153, for the reason that said Act applies only to alleys “ of not loss than 20 feet in width,” which have been opened by private owners, and it nowhere appears in this record that said alley is twenty feet wide. On the contrary, so far as we can judge by the plan, it is less than twenty feet. We must assume, therefore, that this is a private alley. The Act of 1854 provides in such cases that “all persons having interests and rights therein, who shall not be petitioners, shall have notice thereof in writing, duly served upon them.” The petition in this case does not appear to have been signed by any of the owners of property aborting on said alley, or by any one having an interest therein, and no notice was given to the parties to be affected by the vacation of the alley, as required by the Act of 1854 in cases of private alleys. The only notice was by publication as in the case of public alleys. It is hardly necessary to say that the rights of the owners of the alley cannot be taken away without notice and a hearing, upon the petition of persons who have no interest in it.
The proceedings below are reversed and set aside at the costs of the petitioners.